Citation Nr: 1336839	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2008 to July 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted a 10 percent rating for a low back injury.

On his April 2012 VA Form 9, the Veteran indicated that his back injury has restricted his employment options and his ability to provide for his family.  He has therefore raised the issue of unemployability due to his service-connected degenerative arthritis, and therefore raised a claim of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Pursuant to Rice, the Board must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.   Norris v. West, 12 Vet. App. 413, 420 (1999).

The issues of entitlement to service connection for sleep apnea and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected low back disability is primarily productive of mild degenerative arthritis of the thoracolumbar spine with forward flexion of the thoracolumbar spine to 85 degrees.  There is evidence of muscle spasm which does not produce an abnormal gait.  There is no evidence of guarding or disc disease.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected low back injury with lumbar strain and degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veteran's increased rating claim for a low back disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's lay statements.  The Veteran has been medically evaluated in conjunction with this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2013). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Low Back Disability Analysis

The Veteran's service-connected low back disability is currently rated as 10 percent disabling, effective from July 24, 2010, under Diagnostic Code 5242, which contemplates degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2013).

The Veteran's service-connected low back disability may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  

As relevant to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height warrants a 10 percent rating.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

In this case, Department of Defense (DoD) records show that the Veteran complained of low back pain in August 2009 while still in service.  In January 2010, the Veteran sprained his lumbar spine due to heavy lifting, but x-rays of his spine were normal.  In February 2010, he was diagnosed with lumbago.

In March 2011, the Veteran had a VA comprehensive general medical examination.  During the examination, the Veteran reported that he can walk without limitation and that he has not experienced falls due to his spine condition.  The Veteran reported that he does experience stiffness and decreased motion, but does not experience fatigue, spasms, parethesia, numbness, and weakness.  The Veteran reported no bowel or bladder problems, or erectile dysfunction, in relation to his spine condition.  

The Veteran stated that his back pain began in 2009, and is located in his lower back.  The pain occurs two times per day, and each time lasts for an hour.  The Veteran reported that the pain is localized and indicated that the pain level is moderate, but can be exacerbated by physical activity.  After resting, the pain subsides.  The Veteran stated that even when he is experiencing low back pain, he can still function without medication.  During flare-ups, the Veteran experiences neither functional impairment nor any limitation of joint motion.  The Veteran was not receiving any treatment for his back condition and reported that he was never hospitalized, nor had surgery, for his back.  The Veteran stated that in the past 12 months his condition has not resulted in any incapacitation.  The bone condition has never been infected and the Veteran reports the following overall functional impairments: difficult movement and sleeping.

The examination revealed no radiating pain on movement.  Lumbar muscle spasm was present, but did not produce an abnormal gait.  No tenderness or guarding of movement was noted.  Examination of the lower extremities did not reveal any weakness and muscle tone and musculature were normal.  Straight leg raising on the right and left were negative.  Lasegue's sign was negative and atrophy was not present in the limbs.  The examination revealed no ankylosis of the thoracolumbar spine.  

Range of motion of the Veteran's thoracolumbar spine was as follows: forward flexion was to 85 degrees with pain at the end point.  The Veteran was able to backward extend to 25 degrees.  Bilateral flexion and bilateral rotation of the thoracolumbar spine were to 30 degrees.  Repetitive range of motion was possible, without additional degree of limitation.  

The VA examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance, as well as symmetry of spinal motion with normal curves of the spine.  Additionally, there was no functional limitation of standing and walking, and the Veteran was not using corrective shoe wear.

There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examination did not reveal any non-organic physical signs.  Neurological examination for the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was a pin prick.  The examination revealed no lumbosacral motor weakness.  Both the right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes and normal cutaneous reflexes.

The thoracic spine x-ray report showed degenerative arthritis and as follows: "minimal degenerative spondylosis seen diffusely involving the thoracic spine."  The lumbar spine x-ray report showed degenerative arthritis and as follows: "mild degenerative joint space narrowing at L5-S1.  Minimal degenerative spondylosis L5."

The VA examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine.  

On review, the Board finds that an initial rating in excess of 10 percent is not warranted under the General Rating Formula.  As indicated, forward flexion of the Veteran's thoracolumbar spine was to 85 degrees on the March 2011 VA examination report.  The Veteran does experience muscle spasm but this does not produce an abnormal gait.  Additionally, he does not experience severe guarding. 38 C.F.R. § 4.71a (2013).

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  However, the March 2011 VA examination report noted that the Veteran was negative for Intervertebral Disc Syndrome.  Additionally, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  As the Veteran has not been diagnosed with degenerative disc disease, a higher or separate rating under Diagnostic Code 5243 for intervertebral disc syndrome is not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's low back disability.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected low back disability are contemplated in the 10 percent rating.  There is no indication that pain, due to the Veteran's low back disability, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2013); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report his observable low back symptoms, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's low back disability.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected low back disability which is primarily productive of degenerative arthritis, limited flexion, and pain.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's low back symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from degenerative arthritis with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's low back disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Based on the foregoing, the Board concludes that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected back disability.  The evidence does not reflect that the Veteran experienced combined limitation of motion of his back to 120 degrees or less, or forward flexion to less than 60 degrees, even with consideration of pain.  Nor does the evidence show that he exhibited any guarding.  Thus, a higher initial rating in excess of 10 percent for this period is not warranted, during the appeal period.  No staged ratings are warranted.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for the service-connected low back disability is denied.


REMAND

The Veteran asserts that he has sleep apnea related to service.  However, it is not clear from the competent medical and other evidence of record whether the Veteran currently has sleep apnea.  VA afforded the Veteran a VA examination in March 2011.  This VA general medical examination did note complaints of sleep apnea, however there was no diagnoses made nor was a polysomnogram (sleep study) performed.  Thus, a new examination is required to administer a sleep study on the Veteran for sleep apnea, and determine if any sleep apnea found is etiologically related to service.  See Colvin, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, such lay evidence can support a later diagnosis by a competent medical professional.  The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In view of the fact that the Veteran has provided competent and credible lay evidence of in-service sleep apnea symptoms, as well as continuity of symptomatology, the Board finds that a new examination is required to address these complaints to determine whether they are indicative of disabilities that developed while on active duty.

Also, as indicated in the introduction, a TDIU issue has been raised.  In light of the Veteran's contentions regarding his occupational impairment due to his service-connected back disability, a VA opinion is warranted.

Additionally, since resolution of the TDIU claim is dependent, at least in part, on the outcome of the claim for service connection for sleep apnea, a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of these issues pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for sleep apnea since September 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current diagnosis of sleep apnea.  The claims folder and a copy of this remand should be made available to the examiners for review before the examination; the examiners must indicate that the claims folder was reviewed.  

      
      
      The examiner is asked to:

a. Determine whether the Veteran currently has sleep apnea.  If sleep apnea is currently shown, indicate whether it is at least as likely as not (50 percent or greater likelihood) that the current sleep apnea had its onset in service, or is otherwise related to service.  In making this determination, the examiner should comment on the Veteran's in-service respiratory conditions noted in September and October 2008, and April 2009.   

b. The examiner should also opine as to whether, without regard to the Veteran's age or impact of any non service-connected disabilities, it is at least as likely as not (50 percent or greater likelihood) that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

c. If the examiner opines that the Veteran's service-connected disability did not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  Any opinions should be reconciled with the evidence of record, to include the most recent VA examination reports.
A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.).

3. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the April 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


